 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     ISAAC MICHAEL CASTILLO,        ) Case No. EDCV 20-0411-JVS (JPR)
11                                  )
                      Petitioner,   )
12                                  )          J U D G M E N T
                 v.                 )
13                                  )
     ROBINSON,                      )
14                                  )
                      Respondent.   )
15                                  )
                                    )
16
17       Pursuant to the Order Summarily Dismissing Petition for Writ

18 of Habeas Corpus and Administratively Closing Case,
19       IT IS HEREBY ADJUDGED that this action is dismissed.

20
21
22 DATED: March 12, 2020
                               JAMES V. SELNA
23                             U.S. DISTRICT JUDGE

24
25
26
27
28
